Name: Commission Regulation (EEC) No 2712/90 of 21 September 1990 totally suspending the customs duties applicable to natural honey imported from Spain into the Community of Ten
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  Europe
 Date Published: nan

 22. 9. 90 Official Journal of the European Communities No L 258/23 COMMISSION REGULATION (EEC) No 2712/90 of 21 September 1990 totally suspending the customs duties applicable to natural honey imported from Spain into the Community of Ten honey, the customs duties in question should be totally suspended, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 75 (4) thereof, Whereas point (b) of the second subparagraph of Article 75 (4) provides for the possibility of suspending in whole or in part the customs duties applicable to products which are not subject to the common organization of markets and which are imported into the Community of Ten from Spain ; Whereas natural honey is subject to customs duties in the trade arrangements in question ; whereas Spain has requested, on the basis of reciprocity, that these customs duties upon importation into the Community of Ten be suspended in whole for this product ; whereas, given that the Community of Ten is not self-sufficient in natural HAS ADOPTED THIS REGULATION : Article 1 For natural honey falling with CN code 0409 00 00, the customs duties on import into the Community as consti ­ tuted at 31 December 1985 from Spain shall be suspended in whole. Article 2 This Regulation shall enter into force on the day of its publication in the . Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 September 1990 . For the Commission Ray MAC SHARRY Member of the Commission